Citation Nr: 1611397	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-00 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative arthritis, intervertebral disc syndrome, and dextro rotoscoliosis of the lumbar spine (lower back disability).

2.  Entitlement to a disability rating in excess of 10 percent for right L5/S1 lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1960 to June 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In his April 2011 substantive appeal, the Veteran requested a videoconference hearing before a Member of the Board.  In June 2015 the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  The Board notes that the hearing was not transcribed properly, and in a July 2015 letter VA offered to provide the Veteran a new hearing.  The letter specifically informed the Veteran that if he did not respond within 30 days, the Board would assume that he did not want a new hearing and would proceed with the appeal.  To date, the Veteran has not responded, therefore the Board will continue with the appeal.

This case was previously remanded by the Board in August 2015, and has since returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's lower back disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine.

2.  The Veteran's was first diagnosed with intervertebral disc syndrome at a September 2015 VA examination.  The Veteran's only claimed incapacitating episode due to his lower back disability occurred in October 2009 and lasted for an unknown period of days.  

3.  The Veteran's right lumbar radiculopathy is characterized by mild intermittent pain, paresthesias and/or dysesthesias, and numbness to the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for service-connected lower back disability are not met.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5237, 5243 (2015).

2.  The criteria for a disability rating in excess of 10 percent for service-connected right lumbar radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124(a) DC 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  With regard to the Veteran's claims decided in this instant document, VA provided adequate notice in letters sent in December 2010, August 2011, March 2012, and April 2012.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting a claimant in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  VA afforded the Veteran relevant examinations in December 2009, November 2012, and September 2015.  Those examinations described the nature of the Veteran's disabilities, and took into consideration the Veteran's lay statements and relevant medical history.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Board also finds compliance with the August 2015 remand directives.  In an August 2015 decision, the Board determined that the reduction of the evaluation of the Veteran's service-connected right L5/S1 lumbar radiculopathy was improper.  The Board then remanded the Veteran's claims for increased ratings for his lower back disability to obtain outstanding medical records, and to afford the Veteran a VA examination to assess the current severity of his service-connected lower back disability with right lumbar radiculopathy.

A review of the Veteran's claims file shows that all required development has been accomplished or attempted in accordance with the Board's remand directives.  VA records have been obtained and associated with the claims file.  The Veteran was notified that he could submit additional evidence in support of his claims.  The Veteran was afforded the requested VA examination.  There is no indication that there is any relevant evidence outstanding in these claims outside of what has been associated with the record.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

Increased Ratings

In a November 2009 statement, the Veteran asserted that his lower back disability had worsened in severity.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

For increased rating claims, other than appeals of the initial disability rating, "the relevant temporal focus for adjudicating ... is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  In deciding a veteran's increased rating claim, the Board must also consider whether the veteran is entitled to increased ratings for separate periods based on the facts found during the appeal period.  Id.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2015), and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 (2015) state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage and functional loss with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

The provisions of 38 C.F.R. § 4.45 (2015) state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The Veteran's lower back disability is currently rated as 40 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. 4.71a, Diagnostic Codes (DC) 5235-5243.  Under that formula, a 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  

There are several notes set out after the rating criteria.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Id.

Note five provides that, for VA compensation purposes, unfavorable ankylosis is a disability in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, DC 5235-5243 (2015).

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

The Veteran also has a diagnosis of intervertebral disc syndrome.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2015).  A maximum 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  

For the purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at n.1.  

The Veteran's service-connected radiculopathy of the right lower extremity is currently rated as 10 percent disability pursuant to 38 C.F.R. § 4.124(a) DC 8520 (2015).  Under that DC, an evaluation of 10 percent is assigned for mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis, and an evaluation of a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  The next higher evaluation of 60 percent requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation requires complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124(a), DC 8520 (2015). 

The words "mild," "moderate," "moderately severe," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  Although the word "moderate" is not defined in VA regulations, "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc." See Webster's New World Dictionary, Third College Edition 871 (1988).  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a, DC 8510-8730 (2015).

A Veteran may also be entitled to extra-schedular consideration in limited circumstances.  According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

Merits

VA medical records from 2006 onward show ongoing complaints of and treatment for lower back pain with radiating leg pain.

In December 2009, the Veteran was afforded a VA back examination.  Upon review of the Veteran's medical history and physical examination, the examiner indicated a current diagnosis of degenerative joint disease of the lumbar spine with pain and reduced range of motion.  At that time, the Veteran reported difficulty walking, stiffness, spasms, decreased motion, and numbness.  He also stated he experienced weakness of the spine, leg, and foot.  The Veteran denied symptoms of fatigue, paresthesia, erectile dysfunction, bladder problems, or bowel problems.  He described his current back pain level as severe, and radiating to the back, shoulders, arms, legs, and feet.  The Veteran stated that during flare-ups, he did not experience functional impairment nor any limitation of motion of the joint.  The Veteran did report an incapacitating episode in October 2009 for an unknown period of days.  

Upon review of the Veteran's medical history, the examiner noted that the Veteran underwent surgery on his back in 2001 and 2008.  Upon range of motion testing, the Veteran had forward flexion to 34 degrees until pain was noted, extension to 10 degrees until pain was noted, right lateral flexion to 14 degrees until pain was noted, left lateral flexion to 16 degrees until pain was noted, right rotation until 14 degrees until pain was noted, and left rotation to 12 degrees until pain was noted.  Upon repetitive range of motion testing, the Veteran had forward flexion to 30 degrees, extension to 8 degrees, right lateral flexion to 12 degrees, left lateral flexion to 14 degrees, right rotation to 12 degrees, and left rotation to 10 degrees.  The joint function of the spine was additionally limited after repetitive motion by pain, fatigue, weakness, and lack of endurance.

Upon musculoskeletal examination, there no evidence of radiating pain on movement.  There was no muscle spasm, tenderness, guarding, or weakness.  Muscle tone and musculature were normal.  There was positive straight leg raising on the right and left.  Lasegue's sign was positive.  There was no ankylosis of the thoracolumbar spine.

Upon neurologic examination, there were no sensory deficits from L1-L5, and S1.  There was no lumbosacral motor weakness.  The right and left lower extremities had normal knee jerk and ankle jerk reflexes.  The lower extremities showed no signs of pathologic reflexes.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  

The Veteran was afforded another VA back examination in November 2012.  Upon review of the Veteran's medical history, the examiner indicated a current diagnosis of degenerative joint disease of the lumbar spine, status post lumbar disc surgery in 2001.  The Veteran reported experiencing flare-ups of his back that caused pain, difficulty lifting objects, and difficulty with prolonged sitting.  

Upon range of motion testing, the Veteran had forward flexion to 70 degrees, with painful motion at 60 degrees; extension to 15 degrees, with painful motion at 10 degrees; right lateral flexion to 20 degrees, with pain noted at 15 degrees; left lateral flexion to 20 degrees, with pain noted at 15 degrees; right lateral rotation to 20 degrees, with pain at 15 degrees; left lateral rotation to 20 degrees, with pain at 15 degrees.  The Veteran had additional range of motion limitation following repetitive use testing with post-test flexion to 60 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  The Veteran's functional loss was characterized by less movement than normal; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing and/or weight-bearing.  The Veteran's lower back disability was also manifested by para-lumbar tenderness.  There was no ankylosis.

Upon muscle strength testing, the Veteran had normal strength with the exception of right ankle dorsiflexion and right great toe extension, which both showed active movement against some resistance.  The examiner noted that the Veteran's ankle and foot muscle weakness was due to previous ankle surgery, and not the Veteran's lower back disability. There was no evidence of muscle atrophy.  The Veteran's lower extremity reflexes and sensations were normal.  The Veteran was able to perform bilateral straight leg testing without radiating pain.  The Veteran had no other signs or symptoms due to radiculopathy.  The Veteran did not have any other neurologic abnormalities related to his lower back disability, and the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.

In September 2015, the Veteran was afforded another VA back examination.  Upon in-person examination and review of the Veteran's medical history, the examiner indicated current diagnoses of multilevel degenerative arthritis of the lumbar spine, intervertebral disc syndrome with right lower extremity radiculopathy, and dextro rotoscoliosis of the lumbar spine.  At that time, the Veteran reported ongoing back pain with intermittent pain, paresthesia, and numbness radiating from his back to the posterior right leg, and down to the right foot.  He also reported flare-ups of the thoracolumbar spine resulting in increased back pain.

Upon range of motion testing, the Veteran had forward flexion to 40 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 15 degrees.  There was pain noted on exam that caused functional loss across the thoracolumbar range of motion, however the examiner did not specify at which degree pain was noted.  There was pain with weight bearing, and tenderness to palpation.  There was no additional functional loss following repetitive range of motion testing.

Upon musculoskeletal examination, the Veteran had localized tenderness resulting in an abnormal gait or abnormal spinal contour, without muscle spasm or guarding.  Muscle strength testing showed normal strength throughout the lower extremities, without evidence of muscle atrophy.  Upon reflex examination, the Veteran had hypoactive right knee and right ankle.  The left knee and left ankle were normal.  The Veteran had normal sensation throughout the left lower extremity, right thigh and right knee, with decreased sensation in the right lower leg/ankle and right foot/toes.  Straight leg testing was positive for the right leg.  The Veteran had mild intermittent pain, paresthesias and/or dysesthesias, and numbness to the right lower extremity.  The Veteran had no other signs or symptoms of radiculopathy.  The examiner indicated the involvement of the L4/L5/S1/S2/S3 nerve roots that mildly affected the right lower extremity.  There was no ankylosis of the spine.  There were no other neurologic abnormalities or findings related to the Veteran's lower back disability.  

With regard to the Veteran's intervertebral disc syndrome, the 2015 examiner noted that the Veteran did not have any episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician within 12 months prior to the date of the examination.  

Upon diagnostic testing, arthritis was noted.  There was no thoracic vertebral fracture with loss of 50 percent or more of height.  There was dextro rotoscoliosis of the lumbar spine, with underlying multilevel degenerative disc disease with disc height loss, and vertebral body endplace sclerosis with bony spur formation.

The Board notes that the 2015 VA examiner did not specifically indicate at which degree painful motion was noted.  The Board acknowledges that pursuant to DeLuca v. Brown, additional functional limitation due to pain is generally relevant for rating musculoskeletal disabilities.  8 Vet. App. 202 (1995).  In this case, however, the Veteran is only entitled to a higher rating for his lower back disability if there is evidence of unfavorable ankylosis of the entire thoracolumbar spine, or of the entire spine; or if the Veteran's intervertebral disc syndrome results in incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Thus, no higher rating is available due to functional loss.  Therefore, in this case, even if pain resulted in additional functional limitation, the Veteran would still not be entitled to a higher disability rating under either the General Rating Formula for Diseases and Injuries of the Spine, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. 4.71a DC 5237, DC 5243 (2015).  Accordingly, the Board finds that in this case the 2015 VA examination report is adequate for adjudication purposes.

Based on the foregoing, the Board finds that the Veteran is not entitled to a disability rating in excess 40 percent for his lower back disability.  The evidence of record shows that the Veteran's lower back disability is not manifested by ankylosis of the thoracolumbar spine, or ankylosis of the entire spine.  In addition, the Veteran has not had any incapacitating episodes due to his intervertebral disc syndrome within the previous 12 months.  The only incapacitating episode due to the Veteran's lower back disability occurred for a number of days in 2009, prior to the Veteran's diagnosis of intervertebral disc syndrome.  For these reasons, for the entire period on appeal the Veteran is not entitled to a disability rating in excess of 40 percent for his lower back disability under either DC 5237, or DC 5243.  

With regard to the Veteran's right lower extremity radiculopathy, currently rated as 10 percent disabling, the Board finds that the evidence of record does not support entitlement to a rating in excess of 10 percent for the entire period on appeal.  Specifically, at the September 2015 VA back examination, it was found that the Veteran had mild intermittent pain, paresthesias and/or dysesthesias, and numbness to the right lower extremity, with no other signs or symptoms of radiculopathy.  The examiner indicated the involvement of the L4/L5/S1/S2/S3 nerve roots that mildly affected the right lower extremity.  At no point in the record was there marked muscular atrophy of the right lower extremity, nor complete paralysis.  Instead, the Veteran's radiculopathy of the right lower extremity is productive of mild symptoms that warrant a 10 percent disability rating under DC 8520.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for the Veteran's lower back disability with right lower extremity radiculopathy, and the claim for increase must be denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.71a DC 5237, 5243 4.124(a) DC 8520 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate for the Veteran's lower back disability with right lower extremity radiculopathy.  Yancy v. McDonald, ___ Vet.App. ___, No. 14-3390, 2016 WL 747304 (Vet.App. Feb. 26, 2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

Moreover, the evidence of record also does not show that the Veteran's lower back disability with right lower extremity radiculopathy is exceptional such that the schedular rating criteria are inadequate.  The symptomatology present - painful motion, pain on use such as sitting or walking, and pain on weight bearing - are contemplated in the rating schedule and the consideration of compensation for functional loss under sections 4.40 and 4.45. Thus, the rating schedule is adequate. Therefore, the Board finds that the Veteran's disability picture is not exceptional or unusual and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321 (2015).

Lastly, consideration has been given to assigning staged ratings for the Veteran's lower back disability with right lower extremity radiculopathy.  However, at no time during the period in question have the disabilities warranted a higher schedular rating than those assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

Entitlement to a disability rating in excess of 40 percent for degenerative arthritis, intervertebral disc syndrome, and dextro rotoscoliosis of the lumbar spine is denied.

Entitlement to a disability rating in excess of 10 percent for right L5/S1 lumbar radiculopathy is denied.





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


